  Case
Case    2:15-cv-06259-MWF-KESDocument
     2:15-cv-06259-MWF-KES     Document
                                      171322-2
                                           FiledFiled 04/17/20
                                                 10/22/18  PagePage  1 of Page
                                                                1 of 19   19 Page   ID
                                                                               ID #:3128
                                      #:6048


 1   Jon F. Monroy, SBN 51175
     Jennifer E. Gysler, SBN 143449
 2   MONROY, AVERBUCK & GYSLER
     32123 Lindero Canyon Road, Ste 301
 3   Westlake Village, CA 91361
     (818) 889-0661 Fax (818) 889-0667
 4
     Attorneys for Defendants,
 5   DEPUTY UPCHURCH, DEPUTY ZUNIGA,
     LT. MOSQUERA, SHERIFF JIM McDONNELL
 6   (erroneously sued as Chief J. McDonnel),
     DEPUTY F. ABRIL, DEPUTY J. SANFORD,
 7   DEPUTY M. TRIMBLE II, NURSE F. MOSCOSO
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11

12
     ROBERT VOSKANYAN,                       )   Case No.: CV 15-6259 MWF (KES)
13                                           )
                                             )   ANSWER TO FOURTH AMENDED
14              Plaintiffs,                  )   COMPLAINT AND DEMAND FOR
                                             )   JURY TRIAL
15        vs.                                )
                                             )
16   L.A. SHERIFFS et al.                    )
                                             )
17              Defendants                   )
                                             )
18                                           )
                                             )
19                                           )
                                             )
20

21
          COMES NOW, Defendants DEPUTY UPCHURCH, DEPUTY ZUNIGA,
22
     LT. MOSQUERA, SHERIFF JIM McDONNELL (erroneously sued as Chief J.
23

24   McDonnell), DEPUTY F. ABRIL, DEPUTY J. SANFORD, DEPUTY M.
25
     TRIMBLE II, NURSE F. MOSCOSO (hereinafter “County Defendants”), and

                              Answer to Fourth Amended Complaint

                                              -1
  Case
Case    2:15-cv-06259-MWF-KESDocument
     2:15-cv-06259-MWF-KES     Document
                                      171322-2
                                           FiledFiled 04/17/20
                                                 10/22/18  PagePage  2 of Page
                                                                2 of 19   19 Page   ID
                                                                               ID #:3129
                                      #:6049


 1   hereby answer each allegation against them, in Plaintiff’s Fourth Amended
 2
     Complaint, as follows:
 3
           1.    In response to Paragraph 1 of Plaintiff’s Fourth Amended Complaint,
 4

 5               based on the allegations in the Fourth Amended Complaint,
 6
                 defendants admit that jurisdiction is proper.
 7
           2.    In response to Paragraph 2 of Plaintiff’s Fourth Amended Complaint,
 8

 9
                 based on the allegations in the Fourth Amended Complaint,

10               defendants admit that venue is proper.
11
           3.    In response to Paragraph 3 of Plaintiff’s Fourth Amended Complaint,
12
                 Defendants agree that plaintiff was incarcerated in Los Angeles
13

14               County during the time period in question.

15         4.    In response to Paragraph 4 of Plaintiff’s Fourth Amended Complaint,
16
                 defendants agree that Jim McDonnell is the Sheriff of Los Angeles
17
                 County and is properly trained.
18

19         5.    In response to Paragraph 5 of Plaintiff’s Fourth Amended Complaint,

20               Defendants have insufficient information with which to admit or deny
21
                 this allegation, and on that basis, denies each allegation contained
22
                 therein.
23

24         6.    In response to Paragraph 6 of Plaintiff’s Fourth Amended Complaint,
25
                 defendants agree that Lt. Mosquera was employed by the Sheriff’s

                                Answer to Fourth Amended Complaint

                                                -2
  Case
Case    2:15-cv-06259-MWF-KESDocument
     2:15-cv-06259-MWF-KES     Document
                                      171322-2
                                           FiledFiled 04/17/20
                                                 10/22/18  PagePage  3 of Page
                                                                3 of 19   19 Page   ID
                                                                               ID #:3130
                                      #:6050


 1              Department at the time of the events alleged in the Fourth Amended
 2
                Complaint.
 3
          7.    In response to Paragraph 7 of Plaintiff’s Fourth Amended Complaint,
 4

 5              defendants have insufficient information with which to admit or deny
 6
                this allegation, and on that basis, denies each allegation contained
 7
                therein.
 8

 9
          8.    In response to Paragraph 8 of Plaintiff’s Fourth Amended Complaint,

10              defendants have insufficient information with which to admit or deny
11
                this allegation, and on that basis, denies each allegation contained
12
                therein.
13

14        9.    In response to Paragraph 9 of Plaintiff’s Fourth Amended Complaint,

15              defendants have insufficient information with which to admit or deny
16
                this allegation, and on that basis, denies each allegation contained
17
                therein.
18

19        10.   In response to Paragraph 10 of Plaintiff’s Fourth Amended Complaint,

20              defendants have insufficient information with which to admit or deny
21
                this allegation, and on that basis, denies each allegation contained
22
                therein.
23

24        11.   In response to Paragraph 11 of Plaintiff’s Fourth Amended Complaint,
25
                defendants have insufficient information with which to admit or deny

                               Answer to Fourth Amended Complaint

                                               -3
  Case
Case    2:15-cv-06259-MWF-KESDocument
     2:15-cv-06259-MWF-KES     Document
                                      171322-2
                                           FiledFiled 04/17/20
                                                 10/22/18  PagePage  4 of Page
                                                                4 of 19   19 Page   ID
                                                                               ID #:3131
                                      #:6051


 1              this allegation, and on that basis, denies each allegation contained
 2
                therein.
 3
          12.   In response to Paragraph 12 of Plaintiff’s Fourth Amended Complaint,
 4

 5              defendant agree that Deputy Abril was employed by the Sheriff’s
 6
                Department at the time of the events alleged in the Fourth Amended
 7
                Complaint.
 8

 9
          13.   In response to Paragraph 13 of Plaintiff’s Fourth Amended Complaint,

10              defendants have insufficient information with which to admit or deny
11
                this allegation, and on that basis, denies each allegation contained
12
                therein.
13

14        14.   In response to Paragraph 14 of Plaintiff’s Fourth Amended Complaint,

15              defendants have insufficient information with which to admit or deny
16
                this allegation, and on that basis, denies each allegation contained
17
                therein.
18

19        15.   In response to Paragraph 15 of Plaintiff’s Fourth Amended Complaint,

20              defendants have insufficient information with which to admit or deny
21
                this allegation, and on that basis, denies each allegation contained
22
                therein.
23

24        16.   In response to Paragraph 16 of Plaintiff’s Fourth Amended Complaint,
25
                defendants have insufficient information with which to admit or deny

                               Answer to Fourth Amended Complaint

                                               -4
  Case
Case    2:15-cv-06259-MWF-KESDocument
     2:15-cv-06259-MWF-KES     Document
                                      171322-2
                                           FiledFiled 04/17/20
                                                 10/22/18  PagePage  5 of Page
                                                                5 of 19   19 Page   ID
                                                                               ID #:3132
                                      #:6052


 1              this allegation, and on that basis, denies each allegation contained
 2
                therein.
 3
          17.   In response to Paragraph 17 of Plaintiff’s Fourth Amended Complaint,
 4

 5              defendants have insufficient information with which to admit or deny
 6
                this allegation, and on that basis, denies each allegation contained
 7
                therein.
 8

 9
          18.   In response to Paragraph 18 of Plaintiff’s Fourth Amended Complaint,

10              defendants have insufficient information with which to admit or deny
11
                this allegation, and on that basis, denies each allegation contained
12
                therein.
13

14        19.   In response to paragraph 19 of Plaintiff’s Fourth Amended Complaint,

15              defendants have insufficient information with which to admit or deny
16
                this allegation, and on that basis, denies each allegation contained
17
                therein.
18

19        20.   In response to paragraph 20 of Plaintiff’s Fourth Amended Complaint,

20              defendants have insufficient information with which to admit or deny
21
                this allegation, and on that basis, denies each allegation contained
22
                therein.
23

24

25


                               Answer to Fourth Amended Complaint

                                               -5
  Case
Case    2:15-cv-06259-MWF-KESDocument
     2:15-cv-06259-MWF-KES     Document
                                      171322-2
                                           FiledFiled 04/17/20
                                                 10/22/18  PagePage  6 of Page
                                                                6 of 19   19 Page   ID
                                                                               ID #:3133
                                      #:6053


 1        21.   In response to Paragraph 21 of Plaintiff’s Fourth Amended Complaint,
 2
                defendant agree that Deputy Trimble was employed by the Sheriff’s
 3
                Department at the time of the events alleged in this lawsuit.
 4

 5        22.   In response to Paragraph 22 of Plaintiff’s Fourth Amended Complaint,
 6
                defendants agree that Deputy Zuniga was employed by the Sheriff’s
 7
                Department at the time of the events alleged in this lawsuit.
 8

 9
          23.   In response to Paragraph 23 of Plaintiff’s Fourth Amended Complaint,

10              defendants agree that Deputy Upchurch was employed by the
11
                Sheriff’s Department at the time of the events alleged in this lawsuit.
12
          24.   In response to Paragraph 24 of Plaintiff’s Fourth Amended Complaint,
13

14              defendants have insufficient information with which to admit or deny

15              this allegation, and on that basis, denies each allegation contained
16
                therein.
17
          25.   In response to Paragraph 25 of Plaintiff’s Fourth Amended Complaint,
18

19              defendants have insufficient information with which to admit or deny

20              this allegation, and on that basis, denies each allegation contained
21
                therein.
22
          26.   In response to Paragraph 26 of Plaintiff’s Fourth Amended Complaint,
23

24              defendants have insufficient information with which to admit or deny
25


                               Answer to Fourth Amended Complaint

                                               -6
  Case
Case    2:15-cv-06259-MWF-KESDocument
     2:15-cv-06259-MWF-KES     Document
                                      171322-2
                                           FiledFiled 04/17/20
                                                 10/22/18  PagePage  7 of Page
                                                                7 of 19   19 Page   ID
                                                                               ID #:3134
                                      #:6054


 1              this allegation, and on that basis, denies each allegation contained
 2
                therein.
 3
          27.   In response to Paragraph 27 of Plaintiff’s Fourth Amended Complaint,
 4

 5              defendants have insufficient information with which to admit or deny
 6
                this allegation, and on that basis, denies each allegation contained
 7
                therein.
 8

 9
          28.   In response to Paragraph 28 of Plaintiff’s Fourth Amended Complaint,

10              defendants have insufficient information with which to admit or deny
11
                this allegation, and on that basis, denies each allegation contained
12
                therein.
13

14        29.   In response to Paragraph 29 of Plaintiff’s Fourth Amended Complaint,

15              defendants have insufficient information with which to admit or deny
16
                this allegation, and on that basis, denies each allegation contained
17
                therein.
18

19        30.   In response to paragraph 30 of Plaintiff’s Fourth Amended Complaint,

20              defendants have insufficient information with which to admit or deny
21
                this allegation, and on that basis, denies each allegation contained
22
                therein.
23

24        31.   In response to paragraph 31 of Plaintiff’s Fourth Amended Complaint,
25
                defendants have insufficient information with which to admit or deny

                               Answer to Fourth Amended Complaint

                                               -7
  Case
Case    2:15-cv-06259-MWF-KESDocument
     2:15-cv-06259-MWF-KES     Document
                                      171322-2
                                           FiledFiled 04/17/20
                                                 10/22/18  PagePage  8 of Page
                                                                8 of 19   19 Page   ID
                                                                               ID #:3135
                                      #:6055


 1              this allegation, and on that basis, denies each allegation contained
 2
                therein.
 3
          32.   In response to paragraph 32 of Plaintiff’s Fourth Amended Complaint,
 4

 5              defendants have insufficient information with which to admit or deny
 6
                this allegation, and on that basis, denies each allegation contained
 7
                therein.
 8

 9
          33.   In response to paragraph 33 of Plaintiff’s Fourth Amended Complaint,

10              defendants agree that Moscoso was employed by the County of Los
11
                Angeles at the time of the events alleged in the Fourth Amended
12
                Complaint.
13

14        34.   In response to paragraph 34 of Plaintiff’s Fourth Amended Complaint,

15              defendants have insufficient information with which to admit or deny
16
                this allegation, and on that basis, denies each allegation contained
17
                therein.
18

19        35.   In response to paragraph 35 of Plaintiff’s Fourth Amended Complaint,

20              defendants have insufficient information with which to admit or deny
21
                this allegation, and on that basis, denies each allegation contained
22
                therein.
23

24        36.   In response to paragraph 36 of Plaintiff’s Fourth Amended Complaint,
25
                defendants deny each and every allegation contained therein.

                               Answer to Fourth Amended Complaint

                                               -8
  Case
Case    2:15-cv-06259-MWF-KESDocument
     2:15-cv-06259-MWF-KES     Document
                                      171322-2
                                           FiledFiled 04/17/20
                                                 10/22/18  PagePage  9 of Page
                                                                9 of 19   19 Page   ID
                                                                               ID #:3136
                                      #:6056


 1        37.   In response to paragraph 37 of Plaintiff’s Fourth Amended Complaint,
 2
                defendants deny each and every allegation contained therein.
 3
          38.   In response to paragraph 38 of Plaintiff’s Fourth Amended Complaint,
 4

 5              defendants deny each and every allegation contained therein.
 6
          39.   In response to paragraph 39 of Plaintiff’s Fourth Amended Complaint,
 7
                defendants deny each and every allegation contained therein.
 8

 9
          40.   In response to paragraph 40 of Plaintiff’s Fourth Amended Complaint,

10              defendants agree that Mr. Voskanyan was arrested and booked into
11
                the Los Angeles County Jail, and during a portion of his time there he
12
                was housed on the 5600 floor, which includes a booth and cameras.
13

14              Defendants deny the remaining allegations.

15        41.   In response to paragraph 41 of Plaintiff’s Fourth Amended Complaint,
16
                defendants deny each and every allegation contained therein.
17
          42.   In response to paragraph 42 of Plaintiff’s Fourth Amended Complaint,
18

19              defendants deny each and every allegation contained therein.

20        43.   In response to paragraph 43 of Plaintiff’s Fourth Amended Complaint,
21
                defendants deny each and every allegation contained therein.
22
          44.   In response to paragraph 44 of Plaintiff’s Fourth Amended Complaint,
23

24              defendants deny each and every allegation contained therein.
25


                              Answer to Fourth Amended Complaint

                                              -9
     Case
      Case2:15-cv-06259-MWF-KES
           2:15-cv-06259-MWF-KES Document
                                  Document322-2 Filed10/22/18
                                           171 Filed  04/17/20 Page
                                                                Page10
                                                                     10ofof19
                                                                            19 Page
                                                                                PageID
                                                                                     ID
                                        #:6057
                                        #:3137


 1          45.   In response to paragraph 45 of Plaintiff’s Fourth Amended Complaint,
 2
                  defendants deny each and every allegation contained therein.
 3
            46.   In response to paragraph 46 of Plaintiff’s Fourth Amended Complaint,
 4

 5                defendants deny each and every allegation contained therein.
 6
            47.   In response to paragraph 47 of Plaintiff’s Fourth Amended Complaint,
 7
                  defendants deny each and every allegation contained therein.
 8

 9
            48.   In response to paragraph 48 of Plaintiff’s Fourth Amended Complaint,

10                defendants deny each and every allegation contained therein.
11
            49.   In response to paragraph 49 of Plaintiff’s Fourth Amended Complaint,
12
                  defendants deny each and every allegation contained therein.
13

14          50.   In response to paragraph 50 of Plaintiff’s Fourth Amended Complaint,

15                defendants deny each and every allegation contained therein.
16
            51.   In response to paragraph 51 of Plaintiff’s Fourth Amended Complaint,
17
                  defendants deny each and every allegation contained therein.
18

19          52.   In response to paragraph 52 of Plaintiff’s Fourth Amended Complaint,

20                defendants deny each and every allegation contained therein.
21
            53.   In response to paragraph 53 of Plaintiff’s Fourth Amended Complaint,
22
                  defendants deny each and every allegation contained therein.
23

24          54.   In response to paragraph 54 of Plaintiff’s Fourth Amended Complaint,
25
                  defendants deny each and every allegation contained therein.

                                Answer to Fourth Amended Complaint

                                               - 10
     Case
      Case2:15-cv-06259-MWF-KES
           2:15-cv-06259-MWF-KES Document
                                  Document322-2 Filed10/22/18
                                           171 Filed  04/17/20 Page
                                                                Page11
                                                                     11ofof19
                                                                            19 Page
                                                                                PageID
                                                                                     ID
                                        #:6058
                                        #:3138


 1          55.   In response to paragraph 55 of Plaintiff’s Fourth Amended Complaint,
 2
                  defendants deny each and every allegation contained therein.
 3
            56.   In response to paragraph 56 of Plaintiff’s Fourth Amended Complaint,
 4

 5                defendants deny each and every allegation contained therein.
 6
            57.   In response to paragraph 57 of Plaintiff’s Fourth Amended Complaint,
 7
                  defendants deny each and every allegation contained therein.
 8

 9
            58.   In response to paragraph 58 of Plaintiff’s Fourth Amended Complaint,

10                defendants deny each and every allegation contained therein.
11
            59.   In response to paragraph 59 of Plaintiff’s Fourth Amended Complaint,
12
                  defendants deny each and every allegation contained therein.
13

14          60.   In response to paragraph 60 of Plaintiff’s Fourth Amended Complaint,

15                defendants deny each and every allegation contained therein.
16
            61.   In response to paragraph 61 of Plaintiff’s Fourth Amended Complaint,
17
                  defendants deny each and every allegation contained therein.
18

19          62.   In response to paragraph 62 of Plaintiff’s Fourth Amended Complaint,

20                defendants deny each and every allegation contained therein.
21
            63.   In response to paragraph 63 of Plaintiff’s Fourth Amended Complaint,
22
                  defendants deny each and every allegation contained therein.
23

24          64.   In response to paragraph 64 of Plaintiff’s Fourth Amended Complaint,
25
                  defendants deny each and every allegation contained therein.

                                Answer to Fourth Amended Complaint

                                               - 11
     Case
      Case2:15-cv-06259-MWF-KES
           2:15-cv-06259-MWF-KES Document
                                  Document322-2 Filed10/22/18
                                           171 Filed  04/17/20 Page
                                                                Page12
                                                                     12ofof19
                                                                            19 Page
                                                                                PageID
                                                                                     ID
                                        #:6059
                                        #:3139


 1          65.   In response to paragraph 65 of Plaintiff’s Fourth Amended Complaint,
 2
                  defendants deny each and every allegation contained therein.
 3
            66.   In response to paragraph 66 of Plaintiff’s Fourth Amended Complaint,
 4

 5                defendants deny each and every allegation contained therein.
 6
            67.   In response to paragraph 67 of Plaintiff’s Fourth Amended Complaint,
 7
                  defendants deny each and every allegation contained therein.
 8

 9
            68.   In response to paragraph 68 of Plaintiff’s Fourth Amended Complaint,

10                defendants deny each and every allegation contained therein.
11
            69.   In response to paragraph 69 of Plaintiff’s Fourth Amended Complaint,
12
                  defendants deny each and every allegation contained therein.
13

14          70.   In response to paragraph 70 of Plaintiff’s Fourth Amended Complaint,

15                defendants deny each and every allegation contained therein.
16
            71.   In response to paragraph 71 of Plaintiff’s Fourth Amended Complaint,
17
                  defendants deny each and every allegation contained therein.
18

19          In addition to the preceding Answers and/or Responses to the specific

20    allegations in Plaintiff’s Fourth Amended Complaint, defendants further raise the
21
      following affirmative defenses:
22

23

24

25


                                 Answer to Fourth Amended Complaint

                                                - 12
     Case
      Case2:15-cv-06259-MWF-KES
           2:15-cv-06259-MWF-KES Document
                                  Document322-2 Filed10/22/18
                                           171 Filed  04/17/20 Page
                                                                Page13
                                                                     13ofof19
                                                                            19 Page
                                                                                PageID
                                                                                     ID
                                        #:6060
                                        #:3140


 1                              FIRST AFFIRMATIVE DEFENSE
 2
                        FAILURE TO STATE A CAUSE OF ACTION
 3
            As a further, separate and affirmative defense to Plaintiff’s Fourth Amended
 4

 5    Complaint and each of action thereof, defendants allege that the Fourth Amended
 6
      Complaint herein fails to state facts sufficient to constitute a cause of action against
 7
      these defendants; or, in the alternative, that this action should be dismissed under
 8

 9
      Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which

10    relief can be granted.
11
                               SECOND AFFIRMATIVE DEFENSE
12
                                    DEFENSE OF LIMITATIONS
13

14          As a further, separate and affirmative defense to Plaintiff’s Fourth Amended

15    Complaint, and each cause of action thereof, defendants allege that the time
16
      alleged in said complaint demonstrates that this action was not brought within the
17
      requisite statutory period.
18

19                             THIRD AFFIRMATIVE DEFENSE

20                              CONTRIBUTORY NEGLIGENCE
21
            As a further, separate and affirmative defense to Plaintiff’s Fourth Amended
22
      Complaint, and each cause of action thereof, defendants allege that damages
23

24    sustained by Plaintiff, if any, were legally caused and/or contributed to by
25
      Plaintiff’s own acts, omissions, negligence and/or failure to take reasonable and

                                     Answer to Fourth Amended Complaint

                                                    - 13
     Case
      Case2:15-cv-06259-MWF-KES
           2:15-cv-06259-MWF-KES Document
                                  Document322-2 Filed10/22/18
                                           171 Filed  04/17/20 Page
                                                                Page14
                                                                     14ofof19
                                                                            19 Page
                                                                                PageID
                                                                                     ID
                                        #:6061
                                        #:3141


 1    necessary actions to eliminate, mitigate, lessen, reduce and/or minimize such
 2
      damages, thus barring or reducing Plaintiff’s recovery.
 3
                             FOURTH AFFIRMATIVE DEFENSE
 4

 5                                  ACTIONS OF OTHERS
 6
            As a further, separate and affirmative defense to Plaintiff’s Fourth Amended
 7
      Complaint, and each cause of action thereof, defendants allege that the injuries
 8

 9
      alleged by Plaintiff, if any, were legally caused by the negligence and/or conduct

10    of other persons or entities, and these Answering Defendants request that an
11
      allocation of such negligence and liability be made among other persons or entities,
12
      and that if any liability is found on the part of these Answering Defendants,
13

14    judgment against said Defendants only be in the amount which is proportionate to

15    the extent and percentage by which these Answering Defendants’ actual omission
16
      contributed to Plaintiff’s injuries or damages.
17
                              FIFTH AFFIRMATIVE DEFENSE
18

19                           NOT IN SCOPE OF EMPLOYMENT

20          As a further, separate and affirmative defense to Plaintiff’s Fourth Amended
21
      Complaint and each of action thereof, Answering Defendants allege, without
22
      admitting any facts contained within the subject complaint, the individuals
23

24    identified by Plaintiff as involved in the alleged improper conduct were not acting
25
      within the course and scope of any employment or agency with these Answering

                                  Answer to Fourth Amended Complaint

                                                 - 14
     Case
      Case2:15-cv-06259-MWF-KES
           2:15-cv-06259-MWF-KES Document
                                  Document322-2 Filed10/22/18
                                           171 Filed  04/17/20 Page
                                                                Page15
                                                                     15ofof19
                                                                            19 Page
                                                                                PageID
                                                                                     ID
                                        #:6062
                                        #:3142


 1    Defendants at the time of the subject incident(s) and, therefore, these Answering
 2
      Defendants are not responsible nor liable for the alleged wrongful conduct.
 3
                              SIXTH AFFIRMATIVE DEFENSE
 4

 5                          FAILURE TO MITIGATE DAMAGES
 6
            As a further, separate and affirmative defense to Plaintiff’s Fourth Amended
 7
      Complaint and each cause of action thereof, defendants allege that Plaintiff is
 8

 9
      barred from recovery herein, in whole or in part, by reason of his failure to mitigate

10    damages.
11
                            SEVENTH AFFIRMATIVE DEFENSE
12
                                            IMMUNITY
13

14          As a further, separate and affirmative defense to Plaintiff’s Fourth Amended

15    Complaint and each cause of action thereof, defendants allege that, pursuant to
16
      Federal and State law and decisional authority, defendants are immune from the
17
      claims, causes of action and allegations of plaintiffs.
18

19                               EIGHTH AFFIRMATIVE DEFENSE

20                                     QUALIFIED IMMUNITY
21
            As a further, separate and affirmative defense to Plaintiff’s Fourth Amended
22
      Complaint and each cause of action thereof, defendants allege that, pursuant to
23

24    Federal and State law and decisional authority, defendants have qualified immunity
25
      from the claims, causes of action and allegations of plaintiffs.

                                   Answer to Fourth Amended Complaint

                                                  - 15
     Case
      Case2:15-cv-06259-MWF-KES
           2:15-cv-06259-MWF-KES Document
                                  Document322-2 Filed10/22/18
                                           171 Filed  04/17/20 Page
                                                                Page16
                                                                     16ofof19
                                                                            19 Page
                                                                                PageID
                                                                                     ID
                                        #:6063
                                        #:3143


 1                            NINTH AFFIRMATIVE DEFENSE
 2
                                 STATUTE OF LIMITATIONS
 3
             As a further, separate and affirmative defense to Plaintiff’s Fourth Amended
 4

 5     Complaint and each of action thereof, defendants allege that the action is barred
 6
       by the provisions of the Code of Civil Procedure, Section 340(3), 340.5, 364(a)
 7
       and Government Code Sections 900 et seq., including Sections 911.2 and 945.6,
 8

 9
       and limitation periods applicable to federal civil rights claims.

10                            TENTH AFFIRMATIVE DEFENSE
11
                       GOV’T TORT CLAIMS ACT REQUIREMENTS
12
             As a further, separate and affirmative defense to Plaintiff’s Fourth Amended
13

14    Complaint and each of action thereof, defendants allege to the extent plaintiff

15    attempts to please any state claims, that said claims are barred due to the failure to
16
      comply with Government Tort Claims presentation requirements, including
17
      Government Code, Sections 911.2, 911.4, 945.4, and/or 946.6.
18

19                          ELEVENTH AFFIRMATIVE DEFENSE

20                                             MICRA
21
             As a further, separate and affirmative defense to Plaintiff’s Fourth Amended
22
      Complaint and each of action thereof, defendants allege at the time of trial,
23

24    Defendants may elect to limit or diminish Plaintiff’s alleged damages or losses as
25
      provided and authorized by California Civil Code, Section 3333.1, California Civil

                                   Answer to Fourth Amended Complaint

                                                  - 16
     Case
      Case2:15-cv-06259-MWF-KES
           2:15-cv-06259-MWF-KES Document
                                  Document322-2 Filed10/22/18
                                           171 Filed  04/17/20 Page
                                                                Page17
                                                                     17ofof19
                                                                            19 Page
                                                                                PageID
                                                                                     ID
                                        #:6064
                                        #:3144


 1    Code, Section 3333.2 and California Code of Civil Procedure, Section 667.7, to the
 2
      extent plaintiff attempts to plead any such claims.
 3
                             TWELTH AFFIRMATIVE DEFENSE
 4

 5                          STATE TORT CLAIMS ARE BARRED
 6
              As a further, separate and affirmative defense to Plaintiff’s Fourth Amended
 7
      Complaint and each of action thereof, defendants allege, that to the extent plaintiff
 8

 9
      attempts to plead any state tort claims, such matters are barred by Part 2, Chapter 5

10    of the Tort Claims Act, including specifically, Government Code, Sections 818.8,
11
      820.2, 821.6, 854.8., 855.8, 856, as well as Welfare & Institutions Code, Section
12
      5278.
13

14                        THIRTEENTH AFFIRMATIVE DEFENSE

15     DEFENDANTS CONDUCT WAS REASONABLE, LAWFUL AND JUSTIFIED
16
              As a further, separate and affirmative defense to Plaintiff’s Fourth Amended
17
      Complaint and each of action thereof, defendants allege that their conduct was
18

19    reasonable, lawful and justified under the circumstances, and they acted

20    appropriately.
21
                          FOURTEENTH AFFIRMATIVE DEFENSE
22
                  FAILURE TO EXHAUST ADMINISTRATIVE REMEDIES
23

24            As a further, separate and affirmative defense to Plaintiff’s Fourth Amended
25
      Complaint and each of action thereof, defendants allege that plaintiff has failed to

                                   Answer to Fourth Amended Complaint

                                                  - 17
     Case
      Case2:15-cv-06259-MWF-KES
           2:15-cv-06259-MWF-KES Document
                                  Document322-2 Filed10/22/18
                                           171 Filed  04/17/20 Page
                                                                Page18
                                                                     18ofof19
                                                                            19 Page
                                                                                PageID
                                                                                     ID
                                        #:6065
                                        #:3145


 1    exhaust his administrative remedies, a prerequisite to maintaining the claims within
 2
      this Third Amended Complaint.
 3
            WHEREFORE, these Answering Defendants pray for judgment as follows:
 4

 5                1.     That Plaintiff take nothing by this action;
 6
                  2.     That this action be dismissed;
 7
                  3.     That Defendants be awarded its costs of suit herein; and,
 8

 9
                  4.     For such other and further relief as the Court may deem just and

10                       proper, including an award of attorney’s fees pursuant to 42
11
                         U.S.C. Section 1988, and that if these Answering Defendants
12
                         are found liable, the degree of responsibility and liability for the
13

14                       resulting damage be determined so that Defendants may be held

15                       liable only for that portion of the total damage in proportion to
16
                         its liability for same.
17
      DATED: October 22, 2018          MONROY, AVERBUCK & GYSLER
18

19
                                       _Jennifer E. Gysler______________.
20
                                       JENNIFER E. GYSLER
21                                     Attorneys for Defendants
                                       UPCHURCH, ZUNIGA, MOSQUERA
22                                     SHERIFF JIM McDONNELL,
23
                                       DEPUTY F. ABRIL, DEPUTY J. SANFORD,
                                       DEPUTY M. TRIMBLE II,
24
                                       NURSE F. MOSCOSO

25


                                  Answer to Fourth Amended Complaint

                                                   - 18
     Case
      Case2:15-cv-06259-MWF-KES
           2:15-cv-06259-MWF-KES Document
                                  Document322-2 Filed10/22/18
                                           171 Filed  04/17/20 Page
                                                                Page19
                                                                     19ofof19
                                                                            19 Page
                                                                                PageID
                                                                                     ID
                                        #:6066
                                        #:3146


 1
                               REQUEST FOR JURY TRIAL
 2

 3          Defendants hereby request a Trial by jury.
 4    DATED: October 22, 2018                 MONROY, AVERBUCK & GYSLER
 5

 6                                            Jennifer E. Gysler________.
 7                                            JENNIFER E. GYSLER
                                              Attorneys for Defendants
 8                                            UPCHURCH, ZUNIGA, MOSQUERA
                                              SHERIFF JIM McDONNELL,
 9
                                              DEPUTY F. ABRIL,
10                                            DEPUTY J. SANFORD,
                                              DEPUTY M. TRIMBLE II,
11                                            NURSE F. MOSCOSO

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                                 Answer to Fourth Amended Complaint

                                                - 19
